DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species II (claims 25-29 & 31) in the reply filed on 01/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-20 & 25-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matteis et al. (U.S. Patent No. 6,228,014).
Regarding claim 18: Matteis discloses an interfolding machine comprising: a first interfolding roller rotating around a first rotation axis (Fig. 2; via 7a); a second interfolding roller nd set of cam 45).
Regarding claim 19: further comprising a first feed path for a first continuous web and a second feed path for a second continuous web (Fig. 1; via two different feed paths for webs 3a & 3b); wherein the cutting arrangement comprises cutters adapted to divide the first continuous web and a second continuous web into sheets (via two cutting means 5, one for each web), said sheets being delivered to the first interfolding roller and the second interfolding roller (via 7a & 7b).

Regarding claim 25: wherein each separation finger of the first set of separation fingers is pivotally supported by a stationary frame and is drivingly coupled to the first actuation mechanism by a respective first connecting rod, a first end whereof is hinged to respectively said each separation finger of the first set of separation fingers (Figs. 4-5; via rods 33); and wherein each separation finger of the second set of separation fingers is pivotally supported by the stationary frame and is drivingly coupled to the second actuation mechanism by a respective second connecting rod (via the other rod 33), a first end whereof is hinged to respectively said each separation finger of said second set of separation fingers, see for example (Figs. 4-5).
Regarding claim 26: wherein a second end of the first connecting rod is hinged to a first rotary shaft of the first actuation mechanism provided with a reciprocating rotary motion around an axis parallel to the rotation axis of the first interfolding roller (via second shaft 32); and a second end of the second connecting rod is hinged to a second rotary shaft of the second actuation mechanism (via second pivoting point by crank 34), provided with a reciprocating rotary motion around an axis parallel to the rotation axis of the second interfolding roller; wherein the first rotary shaft and the second rotary shaft are driven into reciprocating rotation by 
Regarding claim 27: wherein the first actuation mechanism comprises a first rotary shaft provided with a reciprocating rotary motion around an axis parallel to the first rotation axis of the first interfolding roller; wherein each first connecting rod is coupled to the first rotary shaft by a respective first crank (via crank 34), whereto the second end of the first connecting rod is hinged (via 33 and/or 44), such that the reciprocating rotary motion of the first rotary shaft is transmitted through respective ones of the first cranks and the first connecting rods to the separation fingers of the first set of separation fingers (via 30a and/or 40a); wherein the second actuation mechanism comprises a second rotary shaft provided with a reciprocating rotary motion around an axis parallel to the second rotation axis of the second interfolding roller; wherein each said second connecting rod is coupled to the second rotary shaft by a respective second crank, whereto the second end of the second connecting rod is hinged, such that the reciprocating rotary motion of the second rotary shaft is transmitted through respective ones of the second cranks (via the shown other crank 34) and the second connecting rods to the separation fingers of the second set of separation fingers (via other shown fingers 30b and/or 4b); wherein the first rotary shaft is driven into reciprocating pivoting movement by the first desmodromic cam; and wherein the second rotary shaft is driven into reciprocating pivoting movement by the second desmodromic cam, see for example (Figs. 4-7; via cams 45).
Regarding claim 28: wherein a rocking arm (Figs. 6-7; via 44) of each of the first actuation mechanism and the second actuation mechanism is mounted on a respective one of the first rotary shaft and the second rotary shaft for co-rotation therewith, the rotation of respectively the first desmodromic cam and the second desmodromic cam (via 45) being transformed into the 
Regarding claim 29: wherein the distance between the axis of each of the first rotary shaft and the second rotary shaft and the pivoting point between respectively the first crank and the second crank is greater than distance between the pivoting axis of respective separation fingers of the first set of separation fingers and the second set of separation fingers and the hinge point between said separation finger and respectively the first connecting rod and the second connecting rod, see for example (Figs. 6-7; via cranks 44, cams 45, fingers 40a/40b, and shown pivoting axis).
Regarding claim 30: wherein the first pivoting axis is adjacent to the first interfolding roller; and the second pivoting axis is adjacent to the second interfolding roller (Figs. 4-5; via pivoting axis of rollers 7a/7b are adjacent).
Regarding claim 31: wherein the first pivoting axis is arranged on or inside a cylindrical surface of the first interfolding roller and the second pivoting axis is arranged on or inside a cylindrical surface of the second interfolding roller (Figs. 4-5; via each of the pivoting axis of rollers 7a/7b arranged inside the cylindrical surface of the rollers).
Regarding claim 32: wherein each separation finger of the first set of separation fingers is pivotally supported on a respective first stationary arm (Figs. 4-5; via the shown fixed arm 36) which extends in front of the first interfolding roller beyond the first rotation axis towards the interfolding nip; and wherein each separation finger of the second set of separation fingers is pivotally supported on a respective stationary arm which extends in front of the second interfolding roller beyond the second rotation axis towards the interfolding nip, see for example (Figs. 4-5; via movement of fingers 30a/30b in respect to the stationary arm 36).
Regarding claim 33: wherein the first desmodromic cam is mounted on a respective first cam shaft for rotation therewith, and the second desmodromic cam is mounted on a respective second cam shaft for rotation therewith, the first cam shaft and the second cam shaft being parallel to and distanced from the rotation axes of the first interfolding roller and second interfolding roller, see for example (Figs. 6-7; via cams 45 in respect to their own mounted shafts).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matteis et al. (U.S. Patent No. 6,228,014).
Regarding claim 21: Matteis discloses that the first interfolding roller and the second interfolding roller (via 7a & 7b) are driven into rotation, inherently by a first motor.  
Matteis does not suggest that the first desmodromic cam of the first actuation mechanism and the second desmodromic cam of the second actuation mechanism are driven into rotation by a single additional motor, or by two separate additional motors, different from the first motor which drives into rotation the first interfolding roller and the second interfolding roller.  
Therefore, it would have been obvious to one having ordinary skilled in the art, before the effective filing date of applicant’s claimed invention, to have modified Matteis’s apparatus by having multiple and/or using more than one motor one for each module or station, as a design choice to be made, in order to gain more separate control of each module.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited art of record on PTO-892, suggest the use of interfolded rollers and separation fingers as being pivoted with different mechanism using cams, cranks, gears, etc., very similarly to the novelty of the claimed invention as suggested by the filed Figs. 7 & 8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731